DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s reply received on April 05, 2022 has been entered. Applicant's amendments/remarks have been fully considered. Claims 1 and 15 had been canceled.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Examiner initiated a telephone interview with Seth Natter on April 11, 2022 for this examiner's amendment, and we fundamentally agreed upon the following changes on claims 2-4, 6, 8, 9, 12, 14 and 16-19:

Claim 2 (Currently Amended) A control unit for an active filter for an electric system, the electric system comprising an AC power source distributing an alternating current to a first AC conductor, a power consuming unit connected to the first AC conductor and configured to receive the alternating current from the first AC conductor, the active filter comprising a DC power source, a DC conductor that connects the DC power source to the first AC conductor, and a switching system placed between the DC power source and the first AC conductor, the switching system being configured to create a compensating current based on a received control signal, the control unit comprising: 
a voltage measurement unit adapted to measure a voltage of the first AC conductor and create a voltage signal on the basis of the measured voltage; and 
a computing unit adapted to (i) receive the voltage signal, (ii) sample the received voltage signal with a frequency exceeding 100 kSa/s, and (iii) compute the control signal on the basis of the sampled received voltage signal.

Claim 3 (Currently Amended) The control unit according to claim 2, wherein the active filter further comprises a capacitor connected to the DC conductor and being adapted to lead frequencies other than a utility frequency of the electric system to ground, and wherein the voltage measurement unit is adapted to be connected to a point between the AC power source and the capacitor.

Claim 4 (Currently Amended) The control unit according to claim 2, wherein the voltage measurement unit is further adapted to measure a second voltage of a second AC conductor and a third voltage of a third AC conductor having a voltage offset in relation to the voltage of the first AC conductor 

Claim 6 (Currently Amended) The control unit according to claim 2, further comprising a current measurement unit configured to measure a current of the first AC conductor, and wherein the computing unit is adapted to compute the control signal on the basis of the sampled received voltage signal and the measured current.

Claim 8 (Currently Amended) An active filter for reducing resonance in an electric system, the electric system comprising an AC power source distributing an alternating current to a first AC conductor, a power consuming unit connected to the first AC conductor and receiving the alternating current from the first AC conductor, the active filter comprising: 
a DC power source; 
a DC conductor that connects the DC power source to the first AC conductor; 
a switching system placed between the DC power source and the first AC conductor, the switching system being configured to create a compensating current based on a received control signal, 
a voltage measurement unit adapted to measure a voltage of the first AC conductor and create a voltage signal on the basis of the measured voltage; and 
a computing unit adapted to (i) receive the voltage signal, (ii) sample the received voltage signal with a frequency exceeding 100 kSa/s, and (iii) compute the control signal on the basis of the sampled received voltage signal.

Claim 9 (Currently Amended) The active filter according to claim 8, wherein the active filter further comprises a capacitor connected to the DC conductor and being adapted to lead frequencies other than a utility frequency of the electric system to ground, and wherein the voltage measurement unit is adapted to be connected to a point between the AC power source and the capacitor.

Claim 12 (Currently Amended) The active filter according to claim 8, further comprising a current measurement unit configured to measure a current of the first AC conductor, and wherein the computing unit is adapted to compute the control signal on the basis of the sampled received voltage signal and the measured current.

Claim 14 (Currently Amended) A method of suppressing resonance in an electric system using an active filter, the method comprising: 
measuring a voltage of an AC conductor supplying energy from an AC power source to a power consuming unit at a point between the AC conductor and a capacitor adapted to lead frequencies other than a utility frequency of the electric system to ground; 
sampling the measured voltage with a frequency exceeding 100 kSa/s; and 
computing a control signal for a switching system of the active filter on the basis of the sampled measured voltage, for creating a compensating current configured to suppress resonance in the electric system using the active filter.

Claim 16 (Currently Amended) A method of suppressing resonance in an electric system using an active filter, the method comprising: 
measuring a first voltage of a first AC conductor[[;]], a second voltage of a second AC conductor and a third voltage of a third AC conductor, the second and third voltage having a voltage offset in relation to the first voltage of the first AC conductor of substantially 120º and 240º respectively; 
creating a first voltage signal on the basis of the first measured voltage, a second voltage signal on the basis of the second measured voltage and a third voltage signal on the basis of the third measured voltage; 
sampling the first, second and third voltage signals with a frequency exceeding 100 kSa/s; and 
computing a control signal for a switching system of the active filter on the basis [[ot]]of the sampled first, second and third voltage signals, for creating a compensating current configured to suppress resonance in the electric system using the active filter.

Claim 17 (Currently Amended) The method according to claim 14, further comprising: 
measuring a current of the AC conductor; and 
computing the control signal on the basis of the sampled measured voltage 

Claim 18 (Currently Amended) The method according to claim 14, wherein the step of sampling the measured voltage 

Claim 19 (Currently Amended) The method according to claim 16, wherein the step of sampling the 

Allowable Subject Matter
3.	Claims 2-14 and 16-19 are allowed.
4.	The following is an examiner's statement of reasons for allowance.
Claims 2-7 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…a voltage measurement unit adapted to measure a voltage of the first AC conductor and create a voltage signal on the basis of the measured voltage; and a computing unit adapted to (i) receive the voltage signal, (ii) sample the received voltage signal with a frequency exceeding 100 kSa/s, and (iii) compute the control signal on the basis of the sampled received voltage signal.” as set forth in the claims.

Claims 8-13 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…a voltage measurement unit adapted to measure a voltage of the first AC conductor and create a voltage signal on the basis of the measured voltage; and a computing unit adapted to (i) receive the voltage signal, (ii) sample the received voltage signal with a frequency exceeding 100 kSa/s, and (iii) compute the control signal on the basis of the sampled received voltage signal.” as set forth in the claims.

Claims 14, 17 and 18 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…measuring a voltage of an AC conductor supplying energy from an AC power source to a power consuming unit at a point between the AC conductor and a capacitor adapted to lead frequencies other than a utility frequency of the electric system to ground; sampling the measured voltage with a frequency exceeding 100 kSa/s; and computing a control signal for a switching system of the active filter on the basis of the sampled measured voltage, for creating a compensating current configured to suppress resonance in the electric system using the active filter.” as set forth in the claims.

Claims 16 and 19 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…creating a first voltage signal on the basis of the first measured voltage, a second voltage signal on the basis of the second measured voltage and a third voltage signal on the basis of the third measured voltage; sampling the first, second and third voltage signals with a frequency exceeding 100 kSa/s; and computing a control signal for a switching system of the active filter on the basis of the sampled first, second and third voltage signals, for creating a compensating current configured to suppress resonance in the electric system using the active filter.” as set forth in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Richard Tan/
Primary Examiner, Art Unit 2849